Case 1:18-cv-05912-JGK Document 21 Filed 10/11/18 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

jo JIS
GINA WILLIAMS,

Plaintiff,

-V- No. 18-cv-5912 (RJS)
ORDER

NEW YORK CITY HOUSING AUTHORITY, ez
al,

Defendants.

 

 

RICHARD J. SULLIVAN, District Judge:

IT IS HEREBY ORDERED THAT this case is referred for mediation to the Court-annexed
Mediation Program. The parties are hereby notified that Local Rule 83.9 shall govern the mediation and
are directed to participate in the mediation in good faith. The mediation will have no effect upon any
scheduling order issued by this Court without leave of this Court.

IT IS FURTHER ORDERED that the Clerk of Court shall attempt to locate pro bono counsel to
represent Plaintiff at the mediation, Pro bono counsel will contact Plaintiff directly. The time to assign a
mediator under Local Rule 83.9 and the Court’ s Mediation Program Procedures will be deferred until pro
bono counsel has filed a Notice of Limited Appearance of Pro Bono Counsel. Pro bono counsel will
represent Plaintiff solely for purposes of the mediation, and that representation will terminate at the
conclusion of the mediation process. IT IS FURTHER ORDERED that any objection by Plain tiff to either
the mediation or to the Court’ s request for pro bono counsel to represent Plaintiff in the mediation must
be filed within 14 days of this order.

The Clerk of Court is respectfully directed to mail a copy of this order to Plaintiff.

SO ORDERED.
Dated: October 11, 2018 gf |
New York, New York

RICHARD J. SULLIVAN
UNITED STATES DISTRICT JUDGE
